Exhibit 10.1

WILLIS LEASE FINANCE CORPORATION

OPTION CANCELLATION AGREEMENT

THIS OPTION CANCELLATION AGREEMENT, is made by and between Willis Lease Finance
Corporation., a Delaware corporation (the “Company”), and you, as the
undersigned option holder, for the purpose of purchasing certain options to
purchase shares of the Company’s Common Stock held by you. The effective date of
this Agreement shall be the date that it is fully executed by both the Company
and you (the “Effective Date”).

RECITALS

A. Pursuant to the Company’s 1996 Stock Option Plan, the Company issued you the
options to purchase Company Common Stock identified on Exhibit A attached to
this Agreement (the “Options”), each of which is reflected in a written stock
option agreement between you and the Company (the “Option Agreements”).

B. In order to avoid the potential disruptive effects to the trading market for
the Company’s Common Stock of an exercise of the Options and sale of some or all
of the stock issued upon exercise thereof, the Company desires to purchase the
Options and you desire to sell the Options on the terms and conditions set forth
herein.

NOW THEREFORE, in consideration of the mutual covenants and undertakings
contained herein, the parties acknowledge and agree as follows:

AGREEMENT

 

1. Purchase and Cancellation of Options.

(a) On execution of this Agreement, you hereby agree to sell and the Company
hereby agrees to purchase the Options to the Company for price per share equal
to the difference between the “Fair Market Value” as of the Effective Date and
the strike price of each share of Common Stock subject to an Option (for
example, if the “Fair Market Value of the Company’s Common Stock is $13.00 per
share and you have options to purchase 100 shares with a strike price of $5.00,
the total purchase price for all of these options would be $800.00, less
applicable withholding obligations of the Company). The aggregate purchase price
for your Options (less applicable withholding obligations of the Company), shall
be paid to you in a lump sum.

(b) If you execute this Agreement, you agree that your Options will be cancelled
and terminated in exchange for the payment described above.

(c) The payments you receive for the purchase cancellation of your Options will
be taxable compensation to you, and reported on IRS Form W-2 or Form 1099-MISC,
whichever applies. These payments will be reduced any required tax or payroll
withholding obligations of the Company.



--------------------------------------------------------------------------------

2. Release

You, for yourself and your heirs, administrators and assigns, do hereby
irrevocably release the Company and its successors and assigns, and their past,
present and future directors, officers, employees, partners, shareholders,
members, managers, attorneys, representatives, affiliates and agents of each of
the foregoing, from any claim, demand, proceeding, cause of action, order,
obligation, contract, agreement, debt or liability whatsoever, whether known or
unknown, foreseeable or unforeseeable, liquidated or unliquidated, both at law
and equity which you now have, have had or may hereafter have related to any
Option or Option Agreement; provided, however, that, without limiting the
foregoing, nothing contained herein shall operate to release any obligation of
the Company you arising under this Agreement.

 

3. Further Assurances; Representations

(a) You agree from time to time, upon the request of the Company, to use your
best efforts to do, execute, acknowledge and deliver, and cause to be done,
executed, acknowledged or delivered, all such further acts, deeds, transfers,
conveyances, assignments, powers of attorney or assurances as may be reasonably
required in order to carry out the intent of this Agreement.

(b) You represent and warrant to the Company that (i) no authorization, consent
or approval of any person is required to be obtained or made by you in
connection with the execution and delivery of this Agreement, (ii) this
Agreement is your valid and binding obligation, and (iii) you have not
transferred or attempted to transfer any interest in any of the Options to any
party other than the Company pursuant to this Agreement. You agree that the list
of Options on Exhibit A is true and correct in all respects.

 

4. Review of Agreement and Other Agreements

You acknowledge and agree that you are voluntarily executing this Agreement,
that you have carefully read and fully understand all aspects of each of these
documents, and that you have been advised to consult with an attorney prior to
executing these documents, and that you have either done so or knowingly waived
that right. You further acknowledge and agree that the Company has not made any
representation to you regarding the tax implications for you the transactions
contemplated hereby and you have relied upon your advisors for any tax advice
relevant to these transactions.

 

5. Entire Agreement

This Agreement sets forth the entire agreement and understanding of the parties
hereto in respect of the transactions contemplated hereby and supersedes all
prior agreements, arrangements and understandings relating to the subject matter
hereof. You acknowledge and agree that you have not relied upon any
representations or promises by the Company or any other party except as
expressly set forth in this Agreement.

 

6. Governing Law

This Agreement and the rights and obligations of the parties hereunder shall be
governed by and construed in accordance with the laws of the State of
California, without regard to the principles of conflicts of law.

 

2



--------------------------------------------------------------------------------

7. Amendment and Waiver

Any provision of this Agreement may be amended or waived if, but only if, such
amendment or waiver is in writing and is signed, in the case of an amendment, by
the Company and you, in the case of a waiver, by each party against whom the
waiver is to be effective.

 

8. Assignment

Neither this Agreement nor any of the rights, interests, or obligations
hereunder may be assigned by any party, whether by operation of law or
otherwise, without the express written consent of the other parties hereto.
Subject to the preceding sentence, this Agreement shall be binding upon, inure
to the benefit of, and be enforceable by the parties and their respective
successors, heirs, legal representatives, and permitted assigns.

 

9. Severability

The invalidity or unenforceability of any provision of this Agreement shall not
affect the validity or enforceability of any other provision of this Agreement.
Whenever possible, each provision of this Agreement shall be interpreted in such
manner as to be effective and valid under applicable law.

 

10. Counterpart; Electronic Signatures

This Agreement may be executed in any number of counterparts, and each of these
shall be deemed an original and all of which, taken together, constitute the
same Agreement. Delivery of an executed counterpart by facsimile is equally as
effective as delivery of an original executed counterpart. Any party delivering
an executed counterpart of this Agreement by facsimile or “pdf” or other
electronic reproduction shall also deliver an original executed counterpart but
the failure to deliver the original shall not affect the validity,
enforceability, and binding effect of this Agreement.

[REMAINDER OF PAGE INTENTIONALLY BLANK]

 

3



--------------------------------------------------------------------------------

By signing below, you acknowledge and agree to be bound by the terms of this
Stock Option Cancellation and Acceleration Agreement.

 

August 18, 2011

Date

/s/ Charles F. Willis

[Name] Charles F. Willis

 

Accepted and Acknowledged: Date:  

August 19, 2011

Willis Lease Finance Corporation By:  

/s/ Thomas C. Nord

Name:   Thomas C. Nord Title:   Senior Vice President

SIGNATURE PAGE STOCK OPTION CANCELLATION AGREEMENT



--------------------------------------------------------------------------------

SPOUSAL CONSENT TO OPTION CANCELLATION AGREEMENT

Married Option Holder/Signature of Spouse:

By his or her signature below, the spouse of the individual entering in this
Option Cancellation Agreement with Willis Lease Finance Corporation acknowledges
that he or she has read this Option Cancellation Agreement and is familiar with
the terms and provisions stated herein, and agrees to be bound by all of its
terms and conditions.

 

Date:  

 

 

Spouse’s Signature

 

Printed Name

Signature of Unmarried Option Holder:

By your signature below, you, as option holder, represent that you are not
legally married as of the date of executing this Option Cancellation Agreement.

 

Date:  

August 18, 2011

/s/ Charles F. Willis

Signature

SPOUSAL CONSENT STOCK OPTION CANCELLATION AGREEMENT



--------------------------------------------------------------------------------

EXHIBIT A

STOCK OPTIONS HELD BY OPTION HOLDER

 

Option Agreement

Grant Date

  

Number of Shares

Subject to Option

  

Per Share

Exercise Price

10/12/01

   150,000    $5.40